Case 4:19-cv-00786-SDJ-KPJ Document 12 Filed 12/26/19 Page 1 of 6 PageID #: 146



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 JASON LEE VAN DYKE                           §
      Plaintiff                               §
                                              §
 v.                                           §      Case No. 19-cv-786
                                              §
 MICHAEL SHACKLEFORD                          §
     Defendant.                               §

      PLAINTIFF’S SUR-REPLY TO DEFENDANT’S REPLY TO PLAINTIFF’S
             RESPONSE TO DEFENDANT’S MOTION TO DISMISS

      Defendant’s motion to dismiss should be denied. Plaintiff plainly set forth the reasons

 that is should be denied in his reply to Defendant’s motion and will not belabor his points

 here. Plaintiff will, however, utilize this sur-reply to clarify certain parts of his reply.

                   I.     PLAINTIFF’S FOURTH AMENDMENT CLAIM

      The 5th Circuit has permitted cases in the same nature of Plaintiffs to be brought

 under § 1983 in the recent past. In Winfrey v. Rogers, which involved similar

 misbehavior by law enforcement as the case before this Court, the 5th Circuit wrote that

 the question in deciding motions of this nature is not whether a Plaintiff uses the “magic

 words” or false arrest or malicious prosecution, but rather, whether a cognizable Fourth

 Amendment claim has been presented. 901 F.3d 483, 491 (5th Cir. 2018). Specifically,

 the Court wrote: “[w]e agree that a Fourth Amendment claim is cognizable under the

 facts here.This Court has held that although there is no "freestanding constitutional right

 to be free from malicious prosecution . . . [t]he initiation of criminal charges without

 probable cause may set in force events that run afoul of explicit constitutional
Case 4:19-cv-00786-SDJ-KPJ Document 12 Filed 12/26/19 Page 2 of 6 PageID #: 147



 protection— the Fourth Amendment . . . a plurality of the Supreme Court said that

 malicious-prosecution claims must be based on the Fourth Amendment, rather than on

 "the more generalized notion of ‘substantive due process,’" because the Fourth

 Amendment is the explicit textual source against this type of government behavior.” Id.

    Defendant’s motion should be denied because, regardless of how Defendant would

 prefer to title Plaintiff’s claim, he has plead a cognizable claim for relief under the Fourth

 Amendment. If the Court finds Plaintiff’s reference to this more generalized Fourth

 Amendment claim as “malicious prosecution” to be problematic, the appropriate remedy

 would be for this Court to allow Plaintiff to replead his case without references to

 malicious prosecution. It is not, as the 5th Circuit appears to recognize in Winfrey, to

 dismiss a valid Fourth Amendment claim due to semantics.

        II.     DEFENDANT IS NOT ENTITLED TO QUALIFIED IMMUNITY

    Defendant correctly states that the doctrine of qualified immunity “gives government

 officials breathing room to make reasonable but mistaken judgments and protects all but

 the plainly incompetent or those who knowingly violate the law.” Messerschmidt v.

 Millender, 132 S.Ct. 1235, 1244-45 (2012). In this case, the entire basis of Plaintiff’s

 claims against Shackleford are that he prepared and signed an affidavit in support of an

 arrest warrant that recklessly omitted or misstated key facts. The key fact that was

 omitted includes the situs of the offense in Denton County: a fact that Shackleford clearly

 had doubts about in his initial e-mail communications with Retzlaff. See Plt.’s Orig.

 Compl. Ex. B. Shackleford, as it turns out, was right to have concerns about his

 department’s ability to lawfully initiate criminal proceedings against Plaintiff. See Tex.
Case 4:19-cv-00786-SDJ-KPJ Document 12 Filed 12/26/19 Page 3 of 6 PageID #: 148



 Code. Crim. Proc. Art. 13.37 (stating that a prosecution for obstruction or retaliation may

 be prosecuted “in any county where . . . the threat to do harm originated or was

 received”). The first piece of evidence Defendant received was sufficient to raise serious

 questions concerning jurisdiction. He not only initiated criminal proceedings against

 Plaintiff anyway but did so without conducting anything resembling a complete and

 competent investigation.

    Defendant’s reply is correct in one key respect: Plaintiff and Retzlaff do, in fact, hate

 and despise each other in the strongest possible terms. Plaintiff should be entitled to

 proceed with his claim against Defendant to determine the extent to which Chief

 Shackleford and the rest of his department were aware of the ongoing toxicity between

 Plaintiff and Retzlaff. Shackleford and the Oak Point Police Department were aware not

 only of the feud between Plaintiff and Retzlaff, but also that Retzlaff was unlawfully in

 possession of Plaintiff’s personally identifying information, since May 22, 2018. A copy

 of Retzlaff’s correspondence to Shackleford at that time is attached hereto as Exhibit “A”

 and incorporated by reference herein. It should be noted that similar correspondence was

 sent to Paul Johnson, the Denton County District Attorney, on or around that time. That

 correspondence is attached hereto as Exhibit “B” and incorporated by reference herein.

    For the reasons stated in Plaintiff’s reply, the nature of the extraordinarily toxic

 relationship between Plaintiff and Retzlaff is particularly relevant to a finding of probable

 cause. See Plt.’s Resp. to Def.’s Mot. Dismiss p. 12 – 14. The offense of obstruction and

 retaliation does not grant a complete blanket of protection to Retzlaff with respect to his

 status as a witness or prospective witness; the statute only punishes harms or threatened
Case 4:19-cv-00786-SDJ-KPJ Document 12 Filed 12/26/19 Page 4 of 6 PageID #: 149



 harms that directly relate to certain proceedings. In this case, a reasonable investigation

 of the hatred between the parties would have revealed that Retzlaff has (a) directly caused

 the termination of Plaintiff from two attorney jobs during the course of the previous two

 years; (b) directly contacted many of Plaintiff’s clients in a harassing and threatening

 manner; and (c) harassed or stalked many of Plaintiff’s clients through the posting of

 false and defamatory statements about them on the “BV Files” blog (located at

 www.viaviewfiles.net) that Retzlaff owns, controls, and/or provides content to.

    Even assuming that Plaintiff sent the threats that were the subject of the obstruction or

 retaliation arrest at all (Plaintiff asserts that he did not), they still could not be said to

 amount to a probable violation of the statute when considering Retzlaff’s ongoing

 criminal interference with Plaintiff’s law practice in ways that had nothing to do with the

 grievance Retzlaff had filed in December of 2017 (not 2018, as alleged on page five of

 Defendant’s reply). A copy of that grievance (less attachments), showing the date that it

 was initially filed, is attached hereto as Exhibit “C”. Plaintiff’s has stated facts sufficient

 to overcome a claim of qualified immunity for 12(b)(6) purposes. Defendant’s motion

 should be denied.

                   III.   INDEPENDENT INTERMEDIARY DOCTRINE

    Contrary to Defendant’s opinion, Plaintiff’s reliance on Cuadra is not misplaced.

 Defendant correctly states that Cuadra was based on a false arrest allegation where

 information had been intentionally withheld to obtain an indictment. This is a case where

 Plaintiff alleges that information was intentionally withheld to obtain an arrest warrant.

 The question of whether Defendant intentionally deceived the magistrates concerning the
Case 4:19-cv-00786-SDJ-KPJ Document 12 Filed 12/26/19 Page 5 of 6 PageID #: 150



 situs of an offense committed, and whether he intentionally withheld relevant information

 concerning Retzlaff’s very real credibility issues is at the heart of this case. Plaintiff

 alleges that facts concerning the hatred harbored between him and Retzlaff was known to

 Defendant, had been known to him for a significant time, and was withheld from the

 magistrate to avoid questions concerning the credibility of his a victim witness who is a

 convicted felon with a long history of criminally stalking Plaintiff and unlawfully

 interfering with his legal career. Defendant’s motion should be denied.

                             IV.    CONCLUSION AND PRAYER

    Notwithstanding Defendant’s claims to the contrary, Plaintiff had plead sufficient

 facts to show that his claim is plausible on its face. The 5th Circuit has recognized Fourth

 Amendment claims such as his in cases such as Winfrey. Defendant’s investigation was

 more than just mistaken or negligent; it was reckless – which means that Defendant is not

 entitled to qualified immunity and Plaintiff can recover punitive damages. Finally,

 Defendant cannot avail himself of the independent intermediary doctrine because, as in

 Cudra, he intentionally withheld material facts from both magistrates. Plaintiff prays that

 Defendant’s motion to dismiss be denied.

                                                   Respectfully submitted,

                                                  /s/ Jason Lee Van Dyke
                                                  Jason L. Van Dyke
                                                  PO Box 2618
                                                  Decatur, TX 76234
                                                  P – (940) 305-9242
                                                  Email: jasonleevandyke@protonmail.com
Case 4:19-cv-00786-SDJ-KPJ Document 12 Filed 12/26/19 Page 6 of 6 PageID #: 151




                            CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Robert
 Davis, Attorney for Defendant.

                                                       /s/ Jason Lee Van Dyke
                                                       JASON LEE VAN DYKE
